Citation Nr: 0935735	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active duty from June 1967 to April 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
Veteran's Affairs (VA) Regional Offices (ROs) in Los Angeles 
and Oakland, California.  

In a June 2007 decision, the Board reopened the Veteran's 
previously denied claim for service connection for PTSD and 
then remanded the reopened claim to the RO in Oakland via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

The Board notes that, in a July 2008 written statement, the 
Veteran filed new claims for entitlement to service 
connection for prostate cancer and diabetes mellitus, 
including as apparently due to exposure to Agent Orange.  
These matters are referred to the RO for appropriate 
development and adjudication.
 
The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  There are 
multiple medical diagnoses of the disorder among the VA and 
private medical records in the claims files, including the 
recent May 2009 VA psychiatric examination report that 
reflects diagnoses of schizoaffective disorder and PTSD 
(military trauma).  

In June 2007, the Board remanded the Veteran's claim, in 
large measure, to verify his alleged stressful events in 
service.  The Veteran's service records indicate that he 
served in Vietnam from November 1967 to November 1968 and his 
military occupation was as a cannoneer and ammo handler.  
Among his alleged stressful events, he described repeated 
exposure to rocket and mortar fire.  The Board directed the 
RO to request that the Veteran provide a three month period 
in which he served in Vietnam when his unit was engaged in 
combat and then to verify if his unit came under fire by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC) and any other appropriate channels to obtain 
unit histories for the period in question.  In an August 2009 
signed statement, the Veteran said that his unit engaged in 
combat with the enemy from January to March 1968.  He also 
reported, most recently in March 2009, that his friend David 
Rosenburg was killed about six months after they completed 
basic training. 

Thus, in the interest of due process, the Board is of the 
opinion that additional effort must be made to corrborate the 
Veteran's alleged stressful events of exposure to combat from 
January to March 1968 and the death of his friend.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should attempt to 
corroborate the Veteran's alleged 
stressful events in service to include 
a request to the JSRRC.  The RO/AMC 
should provide the JSRRC with all 
pertinent information, including copies 
of the Veteran's service personnel 
records and units of assignment, and 
stressor statements.  The RO/AMC should 
specifically request the JSRRC to: (a) 
verify whether the unit to which the 
Veteran was evidently attached, Battery 
C, 2nd Battalion, 11 Field Artillery, 
was the subject of rocket and mortar 
attacks from approximately January to 
March 1968, when he was a cannoneer and 
claimed to be exposed to witnessed 
enemy gunfire and mortar attacks; and 
(b) verify the death the Veteran's 
friend David Rosenburg, apparently some 
time between November 1967 and November 
1968.  The RO/AMC should specifically 
request the JSRRC to verify whether the 
2nd Battalion of the 11th Field Artillery 
was the subject of sniper and mortar 
attacks for the period from January to 
March 1968.  Unit histories for this 
three month period should be obtained 
if available.  If these alleged 
stressors cannot be verified, that 
should be stated.

2.	Thereafter, the RO/AMC should undertake 
any additional development so indicated 
by the record.

3.	Then, the RO/AMC should readjudicate 
the Veteran's claim for service 
connection for PTSD.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the July 
2009.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




